Citation Nr: 1141349	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1978 and from October 1989 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2008, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in January 2010 for further development.  The issue of service connection for left shoulder disability had also been remanded, but the RO has since granted that benefit in May 2011, so it is no longer on appeal.

Statements and submissions by the Veteran during the course of this claim should be construed by the RO as claims for service connection for bunions, calluses, and neuropathy of the feet, as well as pronation of the feet, posterior calcaneal spurs, calcification of the Achilles tendon, and mild degenerative changes at the first metatarsophalangeal joints.  See Clemons v. Shinseki, 23 Vet. App.1 (2009).  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran does not have bilateral pes planus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the 2005 notification did not advise the Veteran of the laws regarding effective date or degree of disability for any grant of service connection, as is required by Dingess, this information was provided in a March 2010 letter while the case was in remand status.  This was followed by readjudication of the claim via a June 2011 supplemental statement of the case.


VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records and VA treatment records and assisted the Veteran in obtaining private medical evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA also examined the Veteran for bilateral pes planus in March 2010 and obtained a medical opinion.  The examiner provided a rationale for that opinion.  The examiner physically evaluated the Veteran, reviewed the claims file, and cited to relevant treatises.  This examination was therefore adequate.

The RO complied with the Board's January 2010 remand by providing the Veteran with an examination for bilateral pes planus and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records do not show pes planus during the Veteran's periods of active service.  There were findings of bilateral pes planus on annual service examinations in February 1985 and January 1987, between periods of active service.  No mention of a flattening of the Veteran's arches was made.

Bilateral pes planus was diagnosed on VA examination in February 1999, but the basis for the diagnosis is not clear.  Examination and X-rays of the Veteran's feet at the time did not reveal any reported arch abnormalities.  

A VA examination was conducted by a podiatrist in March 2010.  The examiner noted that the Veteran had an arch present on both weightbearing and non-weightbearing, and that he had no pain on manipulation.  The examiner found that the Veteran does not have pes planus, but instead has callosities of his feet.  He indicated that the Veteran had mild pronation of his feet, but no pes planus.  

Based on the evidence, the Board concludes that service connection is not warranted for bilateral pes planus.  The preponderance of the evidence indicates that the Veteran does not have it currently.  While it was reported between periods of active service and also on VA examination in February 1999, findings of arch abnormalities such as flattening of the arches were not reported at those times.  Moreover, the issue is whether the Veteran currently has pes planus, and the podiatrist who examined him in 2010 indicated that he does not, and that in fact he has arches on weightbearing.  That examination report is the best evidence as to whether the Veteran currently has bilateral pes planus disability, as it reports arch findings and is current, and it indicates that he does not.  The other medical reports do not report arch findings and are not current.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail).  

The Court of Appeals for Veterans Claims has held that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The facts of this case differ, however.  The Veteran's claim for service connection for bilateral pes planus was received by VA in 2005; no evidence dated at or after that time shows bilateral pes planus.   A current disability is simply not currently shown. [As noted in the Introduction, the RO will consider whether service connection should be awarded for the Veteran's other foot disorders.] 

Accordingly, service connection cannot be granted for bilateral pes planus.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


